Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Douglas F. Batchelor appeals the district court’s order granting summary judgment to the United States on its action seeking to reduce to judgment Batchelor’s unpaid federal income tax liabilities for 2000-2003. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Batchelor, No. 3:14-cv-00583-JAG (E.D.Va. June 5, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.